Citation Nr: 0635254	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-34 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility to Dependents' Educational Assistance under 38 
U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to June 
1975.  He died in January 1992, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death and denied eligibility for 
Dependent's Educational Assistance. 

The appellant testified before the undersigned at an August 
2005 videoconference hearing.  A transcript has been 
associated with the file.

The Board remanded this case in November 2005.  It returns 
for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Board's prior remand, any records from the 
Jacksonville VA outpatient clinic were to be requested and 
associated with the file.  The Jacksonville clinic responded 
that it had no record of the veteran ever having sought 
treatment at that facility.  The responder did note that 
there was a retired record of the veteran's visit to the 
Gainesville VA Medical Center (VAMC) and a printout of 
appointments at the Gainesville VAMC between September 1987 
and May 1989.  The Board must remand to obtain the retired 
records from the Gainesville VAMC.  

Moreover, part of the prior remand instructions was to make 
additional attempts to obtain Volume I of the veteran's 
retired outpatient records from the Jacksonville Naval 
Hospital.  Although the RO did make such requests in December 
2005, receiving additional records in February 2006, the 
records received were for inpatient care.  Volume I of 
outpatient care remains missing.  The RO should utilize the 
accession, box, and location numbers provided by the Naval 
facility.

Accordingly, the case is REMANDED for the following action:

1.  Request the retired VA treatment 
records from 1987-1989 from the VA Medical 
Center in Gainesville, Florida, and/or 
from any appropriate federal records 
storage facility. All necessary follow-up 
efforts must be made to obtain the 
records, until it is clear from the 
responses received that further requests 
would be futile.

2.  Request from NPRC the retired records 
from the Naval Hospital in Jacksonville - 
specifically the missing Volume I 
concerning outpatient treatment received 
between 1975 and 1992.  These records were 
retired under [redacted], [redacted], 
[redacted], 
[redacted].

3.  If, and only if, additional evidence 
is obtained pursuant to the above, then 
refer the veteran's claims files to the 
same physician who provided an opinion in 
April 2006, or to any other physician if 
she is no longer available.  After review 
of the additional evidence obtained since 
the April 2006 opinion, the physician 
should state whether the opinion is 
changed in any way.  In other words, is it 
as likely as not that the veteran's 
diabetes caused or contributed 
substantially or materially to the 
cardiovascular disorders that caused his 
death.

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claims. If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and her representative. An 
appropriate period of time should be 
allowed for response. Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


